


110 HR 2899 IH: Walter Carl Jordan, Jr. Department of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2899
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Bishop of Georgia
			 (for himself, Mr. Lewis of Georgia,
			 Mr. Westmoreland,
			 Mr. Scott of Georgia,
			 Mr. Gingrey, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the Department of Veteran Affairs outpatient
		  clinic located at 417 West 4th Avenue in Albany, Georgia, as the Walter
		  Carl Jordan, Jr. Department of Veterans Affairs Outpatient
		  Clinic.
	
	
		1.Short TitleThis Act may be cited as the
			 Walter Carl Jordan, Jr. Department of
			 Veterans Affairs Outpatient Clinic Act of 2007.
		2.Designation of
			 Department of Veterans Affairs clinic, Albany, Georgia
			(a)DesignationThe Department of Veteran Affairs
			 outpatient clinic located at 417 West 4th Avenue in Albany, Georgia, shall,
			 after the date of the enactment of this Act, be known and designated as the
			 “Walter Carl Jordan, Jr. Department of Veterans Affairs Outpatient
			 Clinic”.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the outpatient clinic
			 referred to in subsection (a) shall be deemed to be a reference to the Walter
			 Carl Jordan, Jr. Department of Veterans Affairs Outpatient Clinic.
			
